Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

1.	Claims 1-20 are pending.  Claims 1 and 18 are independent.

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa et al. (US 2007/0091465 A1).
	Regarding claim 18, Ichikawa et al. discloses reading device (10 in image forming device 1, Fig. 2, para 0041) (also see full-rate carriage 510 and 510a in Figs. 11 and 13, which refer to 110 in Fig. 2) comprising:
a first member (collimator lens 530) that causes light to be incident on a document (O) at a reading position (see Figs. 11 and 13 showing a texture reading mode, in which light reflected by the document O is specularly reflected light) (see para 0008, 0081 and 0083 in reference to Figs. 11 and 13);
a second member (mirror 534) that reflects or receives light that is specularly reflected by the document at the reading position (see para 0085, Figs. 11 and 13); and 
.

Allowable Subject Matter
4.	Claims 1-17 and 19-20 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:
	Claim 1 is allowable over Ichikawa et al. (US 2007/0091465 A1), the closest prior art of record.  Ichikawa et al. does not discloses a 
“a first reflecting unit having a first reflecting surface that reflects the light emitted by the emission unit toward a document”
in combination with other limitations of claim 1.  Because of the position of 

	Claims 2-17 and 19-20 depend on claim 1, directly or indirectly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
6.	The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Maruyama (US 2010/0110505 A1), para 0101, all figures

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674